DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the target site" in lines 17-18 and 26.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-29, 31-32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al (US 20150051709).
Regarding claim 16, Vasquez et al (hereafter Mathis) discloses a method of delivering an implantable device to a target site in a lung of a patient (paragraph 0011), the implantable device comprising: (a) an elongated central body having a fixed axial length such that the elongated central body rigidly extends along a longitudinal axis (figure 11A); (b) a first end including a first anchor (223’, 223, paragraph 0111); and (c) a second end (figure 11A) including a second anchor (219, paragraph 0079); the method comprising the steps of: (a) aligning the first anchor to the target site while the implantable device is at least partially placed within a deployment (paragraph 0110) (b) deploying the first anchor by flexibly deforming the first anchor outwardly relative to the longitudinal axis such that the first anchor engages a first region of the target site of the lung (paragraph 0079) (c) pulling the first anchor in a proximal direction towards the second anchor to reduce the volume of the lung (pull-wire, paragraph 0079, 0110, 0112 activating pull wire). The embodiment in figure 11A-11B do not show that the second anchor is flexibly deformable. However, Vasquez discloses it was known in the art at the time of the invention to alternatively make the second anchor configured to include an anchor configured to grasp the adjacent airway during the device deployment within the airway in order to increase the amount of tissue compression by a deployed device and increase the amount of beneficial tension in the lung (paragraph 0071). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further duplicate and reverse the flexibly deformable anchors at the first end of the device onto the second end of the device in figure 11A-11B, such that the second anchor is released by flexibly deforming the second anchor outwardly relative to the longitudinal axis such that the second anchor engages a second region of the target site of the lung in order to increase the amount of tissue compression by a deployed device and increase the amount of beneficial tension in the lung.
Regarding claim 17, Vasquez teaches all of the limitations set forth in claim 16, further comprising the step of obtaining an image of a diseased area of the target site (paragraph 0112).
Regarding claim 18, Vasquez teaches all of the limitations set forth in claim 16, wherein the target site is a one or more spaces region of the lung (paragraph 0009, 0011).
Regarding claim 19, Vasquez teaches all of the limitations set forth in claim 16, wherein the step of releasing the second anchor comprises separating an engagement member (120) on the implantable device from an attachment (124) on the deployment device (130, paragraph 0072).
Regarding claim 21, Vasquez teaches all of the limitations set forth in claim 16, wherein the target site is a bronchiole in the lung (paragraph 0080).
Regarding claim 22, Vasquez teaches all of the limitations set forth in claim 16, wherein pulling the implantable device proximally treats Emphysema (paragraph 0067).
Regarding claim 23, Vasquez teaches all of the limitations set forth in claim 16, wherein the elongated central body is rigid (figure 11A), wherein the pulling step reduces lung volume to the extent that the first region of the target site is pulled or compressed proximally (paragraph 110, 0112).

Regarding claim 24, Vasquez teaches all of the limitations set forth in claim 16, wherein the target site is at least one emphysematous bullae, wherein the pulling step controls the size of the emphysematous bullae in the lung (can be implanted in alveolar walls, paragraph 0102).
Regarding claim 25, Vasquez teaches all of the limitations set forth in claim 16, wherein the target site is an emphysematous region, wherein the pulling step does not completely collapse the emphysematous region of the lung (paragraph 0076, 0078, compressible space can be reduced versus eliminated based on desired outcome).
Regarding claim 26, Vasquez teaches all of the limitations set forth in claim 16, wherein pulling the implantable device proximally treats chronic obstructive pulmonary disease by reducing the size of the lung to allow remnants of functional alveoli to participate in respiration and prevent excessive expansion seen in untreated bullae (paragraph 0102). 
Regarding claims 27 and 28, Vasquez teaches all of the limitations set forth in claim 16, wherein releasing the first anchor by flexibly deforming the first anchor outwardly relative to the longitudinal axis further comprises releasing the first anchor by flexibly deforming the first anchor outwardly relative to the longitudinal axis to have a degree of curvature of ~10 degrees.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to alternatively make the degree of curvature of the released first and second anchors from about 25 degrees to about 180 degrees relative to the longitudinal axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claim 29, Vasquez teaches all of the limitations set forth in claim 16, wherein at least one of the first and second anchors comprises hinged arms that are shape memory materials (figure 11A)
Regarding claim 31, Vasquez teaches all of the limitations set forth in claim 16, wherein deploying the first anchor further comprises deploying first and second arms of the first anchor by selectively transitioning the first and second arms (223, 223’) of the first anchor outwardly relative to the longitudinal axis such that the first and second arms of the first anchor engage the first region of the target site of the lung (paragraph 0079), and wherein pulling the first anchor in the proximal direction towards the second anchor to reduce the volume of the lung further comprises pulling the first and second arms of the first anchor in the proximal direction towards the second anchor to reduce the volume of the lung (pull-wire, paragraph 0079, 0110, 0112 activating pull wire).
Regarding claim 32, Vasquez teaches all of the limitations set forth in claim 16, wherein deploying the second anchor of the modified device would further comprises deploying first and second arms of the second anchor by selectively transitioning the first and second arms of the second anchor outwardly relative to the longitudinal axis such that the first and second arms of the second anchor engage the second region of the target site of the lung (paragraph 0079, first and second arms of modified second anchor would work in the same way as those of first anchor).
Regarding claim 20, Vasquez teaches method of delivering an implantable device into an emphysematous bullae (can be implanted in alveolar walls, paragraph 0102) of a lung of a patient (paragraph 0011), comprising the steps of: (a) guiding a delivery device (paragraph 0068) to the emphysematous bullae within the lung (paragraph 0102), and wherein a lumen of the delivery device contains an implantable device compressed within a distal end of the delivery device (paragraph 0079, retaining sheath), the implantable device comprising: (i) an elongated central body (212) having a fixed axial length such that the elongated central body rigidly extends along a longitudinal axis (figure 11A, paragraph 0019); (ii) a distal end (219); and (iii) a proximal end including a proximal expandable anchor (223, 223’); (b) releasing the distal end of the implantable device from the delivery device; (c) pulling the implantable device proximally, wherein the pulling causes the distal expandable anchor to pull tissue at the target site proximally (pull-wire, paragraph 0079, 0110, 0112 activating pull wire); (d) releasing the proximal end of the implantable device from the delivery device by selectively transitioning the proximal expandable anchor outwardly relative to the longitudinal axis to expand the proximal expandable anchor within the target site (paragraph 0079); and (e) releasing the implantable device from the delivery device (paragraph 0112). The embodiment in figure 11A-11B do not show that the distal end includes a distal deformable anchor. However, Vasquez discloses it was known in the art at the time of the invention to alternatively make the distal end configured to include an anchor configured to grasp the adjacent airway during the device deployment within the airway in order to increase the amount of tissue compression by a deployed device and increase the amount of beneficial tension in the lung (paragraph 0071). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further duplicate and reverse the flexibly deformable anchors at the proximal end of the device onto the distal end of the device in figure 11A-11B, such that the distal end of the implantable device is released from the delivery device by selectively transitioning the distal expandable anchor outwardly relative to the longitudinal axis to expand the distal expandable anchor within the target site, similar to the anchors on the proximal end (paragraph 0079), in order to increase the amount of tissue compression by a deployed device and increase the amount of beneficial tension in the lung.
Regarding claim 34, Vasquez teaches all of the limitations set forth in claim 20, wherein the distal expandable anchor is secured to a parenchyma of the lung or a distal bronchia wall of the lung (paragraph 0080, bronchiole).
Regarding claim 35, Vasquez teaches a method of delivering an implantable device to a target site in a lung of a patient (paragraph 0011), the implantable device comprising: (a) an elongated central body (212) having an axial length such that the elongated central body rigidly extends along a longitudinal axis (figure 11A); (b) a first end including a first anchor (223’, 223), wherein the first anchor is flexibly deformable relative to the elongated central body (figure 11A, paragraph 0079), and (c) a second end including a second anchor (219); the method comprising the steps of:(a) aligning the first anchor at the target site while the implantable device is at least partially placed within a deployment device (paragraph 0068, 0079); (b) deploying at least first and second arms of the first anchor outwardly relative to the longitudinal axis such that the first and second arms of the first anchor engage a first region of the target site of the lung (paragraph 0079); (c) compressing the target site by pulling the first anchor in a proximal direction towards the second anchor to reduce the volume of the lung (pull-wire, paragraph 0079, 0110, 0112 activating pull wire). The embodiment in figure 11A-11B do not show that the second anchor is flexibly deformable. However, Vasquez discloses it was known in the art at the time of the invention to alternatively make the second anchor configured to include an anchor configured to grasp the adjacent airway during the device deployment within the airway in order to increase the amount of tissue compression by a deployed device and increase the amount of beneficial tension in the lung (paragraph 0079). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further duplicate and reverse the flexibly deformable anchors at the first end of the device onto the second end of the device in figure 11A-11B, such that deploying at least first and second arms of the second anchor outwardly relative to the longitudinal axis such that the first and second aims of the second anchor engage a second region of the target site of the lung in order to increase the amount of tissue compression by a deployed device and increase the amount of beneficial tension in the lung.
Allowable Subject Matter
Claims 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the limitations set forth above (see rejections of claims 16 and 20), however, the claims have not been rejected over the body of prior art because although Vasquez teaches alternate implantable devices comprising a ball-like anchor at the ends thereof, this embodiment does not disclose pulling the first anchor in a proximal direction towards the second anchor to reduce the volume of the lung and there would be no motivation to replace the first and second ends of the embodiment in figure 11A with a ball-like member on the ends thereof. Additionally, Vasquez does not teach the step of severing an engagement feature, untying the engagement feature, or disconnecting magnets of the engagement feature, and there is no suggestion, teaching, or motivation to include this feature in the method taught. Therefore, claims have not been rejected because there is no suggestion, motivation, or teaching to produce the claimed inventions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771